Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 01/06/2021.
Claims 1-7 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a personal information appropriateness/inappropriateness determination section that … ” “a personal information access management section that …” “a decryption key usage management section that …” “access permission history management section that …” in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1-6, claim limitations “a personal information appropriateness/inappropriateness determination section that … ” “a personal information access management section that …” “a decryption key usage management section that …” “access permission history management section that …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication Number 2021/0264052 to Magerkurth et al. (hereinafter Magerkurth) in view of US Publication Number 2017/0068784 to Sullivan et al. (hereinafter Sullivan).
As to claims 1 and 7, Magerkurth teaches an information management system that manages encrypted personal information on a user stored in a storage device (paragraph 42, applying blockchain technology to personal data to control access to the personal data wherein an encrypted version is stored), comprising: a personal information access management section that enables the requesting entity to access the personal information stored in the storage device (paragraph 11, determining a permission level associated with the node and allowing access if permitted based on the permission level).
Magerkurth does not explicitly teach a personal information appropriateness/inappropriateness determination section that determines whether or not the personal information stored in the storage device is appropriate when access permission information is received from a user terminal used by the user, the access permission information instructing that a requesting entity requesting the personal information be permitted to access the personal information; and enabling the requesting entity to access the personal information stored in the storage device when it is determined by the personal information appropriateness/inappropriateness determination section that the personal information stored in the storage device is appropriate.
However, Sullivan teaches a personal information appropriateness/inappropriateness determination section that determines whether or not the personal information stored in the storage device is appropriate when access permission information is received from a user terminal used by the user (paragraphs 84-86, wherein determines that access to the personal information [read as the healthcare information] is appropriate based on the input received from the user), the access permission information instructing that a requesting entity requesting the personal information be permitted to access the personal information (paragraph 86, input from user indicates access should be allowed); and enabling the requesting entity to access the personal information stored in the storage device when it is determined by the personal information appropriateness/inappropriateness determination section that the personal information stored in the storage device is appropriate (paragraph 86, allowing access based on the user’s input).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Magerkurth with the method of controlling access based on input received from the user as taught by Sullivan in order to provide the user with an enhanced ability to directly control access to their personal information allowing access to only specific requestors thus increasing the overall security of the personal information.
As to claim 2, Magerkurth teaches wherein the personal information access management section enables the requesting entity to access the personal information stored in the storage device, by transmitting a decryption key for decrypting the encrypted personal information to a requesting entity terminal used by the requesting entity (paragraph 42, provided a key to decrypt and comprehend the encrypted personal data).
As to claim 4, Sullivan teaches wherein the personal information appropriateness/inappropriateness determination section transmits, to the user terminal, appropriateness/inappropriateness confirmation information inquiring about appropriateness/inappropriateness of the personal information stored in the storage device (paragraphs 84 and 85, generated prompt for approval of the access request is generated and transmitted to the user), and determines that the personal information stored in the storage device is appropriate when response information notifying that the personal information stored in the storage device is appropriate is received, the response information being transmitted from the user terminal in response to receipt of the appropriateness/inappropriateness confirmation information (paragraph 86, input from user indicates access should be allowed and access is allowed).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Magerkurth in view of Sullivan in further view of US 2020/0043000 to Unagami.
As to claim 3, Magerkurth and Sullivan do not explicitly teach a decryption key usage management section that issues a token for using the decryption key and manages, by using a blockchain, the number of usages of the decryption key through the token.
However, Unagami teaches a decryption key usage management section that issues a token for using the decryption key and manages, by using a blockchain, the number of usages of the decryption key through the token (paragraph 174, issued token to the blockchain address wherein one token may be issued for each use, or a plurality of tokens may be collectively issued for a large number of uses).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Magerkurth and Sullivan with the method of managing usage using tokens as taught by Unagami in order to prevent a requestor from have unlimited subsequent accesses to the stored personal information, thus increasing the overall security of the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Magerkurth in view of Sullivan in further view of US 2008/0177569 to Chen et al. (hereinafter Chen).
As to claim 5, Magerkurth and Sullivan do not explicitly teach wherein the personal information appropriateness/inappropriateness determination section determines that the personal information stored in the storage device is appropriate when a time period that has passed since the personal information was stored into the storage device is equal to or shorter than a predetermined time period.
However, Chen teaches the personal information appropriateness/inappropriateness determination section determines that the personal information stored in the storage device is appropriate when a time period that has passed since the personal information was stored into the storage device is equal to or shorter than a predetermined time period (paragraph 37, wherein within/shorter than the time limit access to the personal health record is allowed [appropriate] and outside of the time limit access to the data is inappropriate).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Magerkurth and Sullivan with the method of controlling access based on a specified time limit as taught by Chen in order to further protect the privacy of the user preventing unlimited access to the personal information thus increasing the overall security of the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Magerkurth in view of Sullivan in further view of US 2021/0099313 to Kondrashov et al. (hereinafter Kondrashov).
As to claim 6, Magerkurth and Sullivan do not explicitly teach an access permission history management section that manages, by using a blockchain, a history of access enabled by the personal information access management section, the access being of the requesting entity to the personal information stored in the storage device.
However, Kondrashov teaches an access permission history management section that manages, by using a blockchain, a history of access enabled by the personal information access management section, the access being of the requesting entity to the personal information stored in the storage device (paragraph 85, cryptographic ledger includes one or more data records that store metadata indicating a consent request from a data consumer to provide an access to data owned by a data subject, in addition, the cryptographic ledger can include records that store metadata indicating a consent response from the data subject to the consent request alone or in combination with the consent request records, because of the immutable blocks of the cryptographic ledger, a complete consent history with respect to data subjects and data consumers can be maintained over a period of time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Magerkurth and Sullivan with the method of storing and managing a consent history as taught by Kondrashov in order to enable its use as a potential data source for auditors to verify compliance with privacy policies, laws/regulations, standards, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497